STATE OF LOUISIANA

                COURT OF APPEAL, FIRST CIRCUIT

STATE      OF       LOUISIANA                                                    NO.    2021      KW   1592

VERSUS


TODD    DUQUETTE                                                                FEBRUARY       14,     2022




In   Re:            Todd     Duquette,                        for                                        19th
                                                 applying            supervisory             writs,

                     Judicial          District    Court,     Parish       of    East       Baton      Rouge,
                    No.    10- 93- 1146.




BEFORE:             McCLENDON,          WELCH,    AND    THERIOT,    JJ.


        WRIT         DENIED     AS      MOOT.     The    record     of   the     Clerk       of   Court       of

East       Baton          Rouge        Parish     reflects     the       district           court      denied
relator'        s    Motion       for     Clarification       of     Sentence          on    October      13,
2421.


                                                        PMc
                                                        JEW
                                                     MRT




OURT            APPEAL,         FIRST     CIRCUIT




4/          UTY       C
                    FOR
                          ERK
                          THE
                                  OF
                                  COURT
                                        COURT